MEMORANDUM *
Bradley Kiszer appeals the district court’s denial of his Motion to Suppress Physical Evidence. He was convicted of being a felon in possession of a firearm and preserved the right to appeal the suppression ruling. We affirm.
The district court heard testimony and determined that on July 25, 2003, Officer Evan Rosenthal, a Las Vegas Metropolitan Police Officer, reasonably suspected that criminal activity might be afoot when he saw Kiszer, at 3:00 a.m., running out of the shadows from the parking lot of a 24-hour gambling and drinking establishment and darting across a four-lane road. Kiszer was carrying a compact disc case in his left hand with his right hand in his back pocket.
Sufficient evidence existed to support an investigative detention and a protective pat-down frisk. See Terry v. Ohio, 392 U.S. 1, 27, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). Officer Rosenthal had a reasonable and articulable suspicion that Kiszer was jaywalking. When Kiszer failed to immediately remove his right hand from his pocket, the lone officer asked Kiszer whether he had any weapons. When Kiszer responded he was armed, the officer retrieved a fully loaded .38 caliber revolver with an altered serial number. The district court properly held that Kiszer’s Fourth Amendment rights were not violated.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.